     Case 2:19-cv-08492-CBM-FFM Document 8 Filed 11/05/19 Page 1 of 2 Page ID #:27



1    Todd M. Friedman (216752)
2    Adrian R. Bacon (280332)
     Law Offices of Todd M. Friedman, P.C.
3
     21550 Oxnard St., Suite 780
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@toddflaw.com
     Attorneys for Plaintiff
8

9                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                                       )
      TERRI ALVES, individually and on                   )
12
      behalf of all others similarly situated,           )         Case No.:
13                                                       )         2:19-cv-08492-CBM-FFM
      Plaintiff,                                         )
14
                                                         )     NOTICE OF SETTLEMENT
15    v.                                                 )
16
      AGENT LEADS, INC.; DOES 1-10                       )
      Inclusive,                                         )
17
                                                         )
18    Defendant.                                         )
19
            NOW COME THE PLAINTIFF by and through their attorney to
20
     respectfully notify this Honorable Court that this case has settled. Plaintiff request
21
     that this Honorable Court vacate all pending hearing dates and allow sixty (60)
22
     days with which to file dispositive documentation. Dispositional documents will
23
     be forthcoming. This Court shall retain jurisdiction over this matter until fully
24
     resolved.
25
     Dated: November 5, 2019                    Law Offices of Todd M. Friedman, P.C.
26

27
                                                             By: s/ Adrian R. Bacon
28                                                            Adrian R. Bacon, Esq.



                                        Notice of Settlement - 1
     Case 2:19-cv-08492-CBM-FFM Document 8 Filed 11/05/19 Page 2 of 2 Page ID #:28



1
                               CERTIFICATE OF SERVICE
2

3    Filed electronically on November 5, 2019, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on November 5, 2019 to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
                              By: s/ Adrian R. Bacon
10                             Adrian R. Bacon, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Settlement - 2
